Case: 13-13571   Date Filed: 12/03/2015   Page: 1 of 9


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13571
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 5:11-cr-00083-MTT-CHW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

DELDRICK DEMONE JACKSON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (December 3, 2015)

Before MARCUS, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 13-13571     Date Filed: 12/03/2015    Page: 2 of 9


      Deldrick Demone Jackson appeals his 130-month total sentence, which the

district court imposed after he pled guilty to conspiring to distribute cocaine and

launder money. He contends that the district court should not have allowed the

government to withdraw its U.S.S.G. § 5K1.1 substantial-assistance motion after

he admitted to engaging in unauthorized criminal activity while on bond awaiting

sentencing. After careful consideration, we affirm the district court.

                                          I.

      Mr. Jackson was indicted on one count of conspiracy to distribute cocaine

and one count of conspiracy to launder money. After his arraignment, he was

released on bond. He agreed to plead guilty to both counts pursuant to a plea

agreement that obliged him to provide statements to law enforcement officers

regarding his knowledge of criminal activity and to testify in proceedings when

called upon to do so. In exchange, the government agreed to consider whether his

cooperation warranted a government motion recommending a downward departure

in sentence. The agreement warned Mr. Jackson that if he engaged in any

additional criminal conduct, he would not be entitled to any such consideration.

The government agreed, however, that any self-incriminating information provided

by Mr. Jackson pursuant to the agreement, other than that concerning violent

conduct, would not be used in calculating Mr. Jackson’s guideline sentencing




                                          2
                 Case: 13-13571      Date Filed: 12/03/2015   Page: 3 of 9


range or as a basis for bringing additional charges, so long as the government had

not previously known the information.

      The district court accepted Mr. Jackson’s guilty plea at a change-of-plea

hearing. The government subsequently filed a § 5K1.1 motion stating that Mr.

Jackson had provided substantial assistance in its investigations. It then withdrew

that motion upon learning that Mr. Jackson had engaged in additional unauthorized

criminal conduct in violation of his plea agreement. At Mr. Jackson’s sentencing

hearing, Special Agent Helen Graziadei testified that she met with Mr. Jackson

while he was in custody after entering his plea to determine whether he could

provide further information to the government. Mr. Jackson told Agent Graziadei

that he had knowledge of a new drug trafficking group transporting marijuana from

Atlanta to Tifton, Georgia. During this conversation he admitted that while on

bond awaiting sentencing, he had assisted this group in moving 300 to 400 pounds

of marijuana by riding in a “follow car.” Mr. Jackson did not have counsel present

during this conversation and he was not read his Miranda1 rights.

      The district court determined that Mr. Jackson had engaged in new criminal

activity and thus he was not entitled to a substantial assistance motion under the

terms of the plea agreement. Nevertheless, the court determined that Mr. Jackson

had provided substantial assistance and exercised its discretion to apply a


      1
          Miranda v. Arizona, 384 U.S. 436 (1966).
                                               3
                 Case: 13-13571       Date Filed: 12/03/2015        Page: 4 of 9


downward variance. The court sentenced Mr. Jackson to 130 months in prison,

which was below the applicable guideline range of 188 to 235 months. Following

entry of judgment, Mr. Jackson appealed.

                                                II.

       Mr. Jackson argues that the government breached the plea agreement in two

ways. First, he contends that the government breached the agreement by

withdrawing its § 5K1.1 motion, even though no provision of the agreement

allowed it to do so. Second, he argues that the government breached the plea

agreement’s provision barring the government from using self-incriminating

statements to increase his sentencing range when it relied on his self-incriminating

statements to withdraw its § 5K1.1 motion.2 We review de novo the question of

whether the government breached a plea agreement. United States v. Carlson, 87

F.3d 440, 447 (11th Cir. 1996).

       When a plea rests in any significant degree on a promise by the government,

such that it can be said to be part of the inducement or consideration for the plea,

such a promise must be fulfilled. Santobello v. New York, 404 U.S. 257, 262

(1971). In interpreting a plea agreement, the court should avoid a “hyper-technical


       2
          Mr. Jackson asserts in his brief that his due process rights were violated because he
made the incriminating statements without Miranda warnings and in the absence of an attorney.
To the extent Mr. Jackson is claiming that the government’s failure to provide him with an
attorney or Miranda warnings raises a constitutional issue, he has failed to adequately brief that
issue or cite to any relevant authority. Accordingly, any such argument is abandoned. United
States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003).
                                                 4
              Case: 13-13571     Date Filed: 12/03/2015    Page: 5 of 9


reading of the written agreement” or “a rigidly literal approach in the construction

of language.” In re Arnett, 804 F.2d 1200, 1203 (11th Cir.1986) (internal

quotation marks omitted). Moreover, it should view the agreement “against the

background of the negotiations” and should not interpret the agreement to “directly

contradic[t] [an] oral understanding.” Id. To the extent that a plea agreement is

ambiguous, it “must be read against the Government.” Id. (internal quotation

marks omitted). When the government fails to fulfill a promise that induced a

guilty plea, the district court has discretion to fashion an appropriate remedy, such

as allowing the defendant to withdraw his guilty plea or ordering specific

performance. Santobello, 404 U.S.at 262-63.

      We conclude that the government has not breached its plea agreement with

Mr. Jackson. Section 5K1.1 of the guidelines allows a court to depart from the

sentencing range suggested by the guidelines “[u]pon motion of the government

stating that the defendant has provided substantial assistance in the investigation or

prosecution of another person who has committed an offense.” U.S.S.G. § 5K1.1.

Significantly, the plea agreement contains no guarantee that the government would

file a § 5K1.1 motion if Mr. Jackson rendered assistance. It provides that if Mr.

Jackson cooperated with the government, “the government agree[d] to consider

whether such cooperation qualifie[d] as ‘substantial assistance’ pursuant to 18

U.S.C. Section 3553(e) and/or Section 5K1.1 of the advisory Sentencing


                                          5
                  Case: 13-13571        Date Filed: 12/03/2015         Page: 6 of 9


Guidelines warranting a government motion at the time of sentencing

recommending a downward departure.” Plea Agreement at 7 (Doc. 20) 3

(emphasis added). Where, as here, a plea agreement only requires the government

to “consider” filing a substantial-assistance motion, the government does not

breach the agreement by refusing to file the motion, see United States v. Forney,

9 F.3d 1492, 1499-1500 (11th Cir. 1993), unless its refusal was based on an

unconstitutional motive. Wade v. United States, 504 U.S. 181, 185-86 (1992).

And there is no assertion that the government acted with an unconstitutional

motive in this case.

      The government complied with the plea agreement when it moved to

withdraw its § 5K1.1 motion. The plea agreement clearly specifies that if Mr.

Jackson engaged in “any additional criminal conduct,” he would “not be entitled to

consideration” under the substantial assistance provision. Plea Agreement at 7-8

(Doc. 20). Testimony at sentencing supported the district court’s finding that Mr.

Jackson engaged in unauthorized criminal activity after entering his plea. Indeed,

Mr. Jackson does not dispute that he engaged in criminal activity.

      Mr. Jackson argues that the plea agreement did not permit the government to

file and then withdraw a § 5K1.1 motion and attempts to distinguish Forney by

arguing that the government in Forney refused to file a § 5K1.1 motion, whereas


      3
          “Doc.” refers to the docket entry in the district court record in this case.
                                                   6
                Case: 13-13571   Date Filed: 12/03/2015   Page: 7 of 9


here, the government filed one and then subsequently withdrew it. Mr. Jackson’s

position thus hinges on demonstrating that the language of the plea agreement

draws (or at a minimum implies) a distinction between the government’s refusal to

file a motion recommending a reduction in sentence and its withdrawal of one.

Mr. Jackson points to no language in the agreement creating such a distinction,

fails to identify what practical purpose such a distinction would serve, and cites no

legal authority for his position. Needless to say, we find his argument

unpersuasive.

      The conditional language of the plea agreement only obliges the government

to consider whether Mr. Jackson’s cooperation warranted a motion recommending

a downward departure in sentence. See Forney, 9 F.3d at 1499-00. It imposes no

limitation on how the government may choose to exercise that discretion and

draws no distinction between filing a motion for downward departure and later

withdrawing a motion so filed. Indeed, it is difficult to imagine what would form

the basis for such a distinction. In both situations the government would have

considered whether Mr. Jackson’s cooperation warranted a reduced sentence and

decided that—as a direct result of Mr. Jackson’s subsequent criminal activity—it

did not. The government would have fulfilled its obligations under the terms of the

plea agreement either way.




                                          7
              Case: 13-13571     Date Filed: 12/03/2015   Page: 8 of 9


      We also hold that the government’s use of Mr. Jackson’s incriminating

statements as a basis for withdrawing its § 5K1.1 motion was consistent with the

terms of his plea agreement. Though the plea agreement restrains the government

from using “any self-incriminating information which was previously unknown to

the Government and is provided . . . as a result of the defendant’s plea agreement,”

it only prevents the government from using such information to “determin[e] the

advisory guideline range” or “bring additional charges against the defendant.”

Plea Agreement at 8 (Doc. 20). It in no way limits the government’s ability to use

that information to determine whether Mr. Jackson’s conduct merits a government

motion recommending a reduced sentence. The sentencing guidelines make clear

than when “the government agrees that self-incriminating information provided

pursuant to the agreement will not be used against the defendant . . . in determining

the applicable guideline range,” the government may still use the self-incriminating

information to “determin[e] whether, or to what extent, a downward departure

from the guidelines is warranted pursuant to a government motion under § 5K1.1.”

U.S.S.G. § 1B1.8. The government’s consideration of Mr. Jackson’s admission is

therefore entirely consistent with the terms of the plea agreement.

                                         III.

      In sum, the district court did not err in allowing the government to withdraw

its U.S.S.G. § 5K1.1 substantial-assistance motion. We affirm.


                                          8
     Case: 13-13571   Date Filed: 12/03/2015   Page: 9 of 9


AFFIRMED.




                              9